DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
  
Examiner’s Note
In order to practice compact prosecution, the Examiner is attaching the specification of provisional application 62/520510. Gong, US 20200154467 A1, claims priority to 62/520510 which was filed on 06/15/2017. The specification of 62/520510 shows support for the cited portions of US 20200154467 A1. The applicant is advised to contact the Examiner with any questions or concerns.

Response to Arguments 
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of a new ground of rejection.
 
Previous Response to Arguments
 Applicant's arguments filed 09/18/2020 have been fully considered but they are not persuasive. 
Applicant argues that the Ko reference cannot be applied to reject the amended independent claims.
The Examiner would like to point out that the Ko is no longer relied upon in the rejection. Nogami discloses CORESET symbols and time duration of a CORESET. See rejection below.

Applicant's arguments filed 02/24/2020 have been fully considered but they are not persuasive. 
Applicant essentially argues that the rejection of alternatives in the dependent claims that further limited the alternatives in the parent claims was improper but still amended the claims to move the prosecution further.
The rejection of the alternatives in the prior office action was clearly explained in an interview held with the applicant’s representative. The rejection was clearly proper.
The independent claims now contain the subject matter of cancelled claim 2 written in the alternative. Since the control channel element mapping to REGs is disclosed by Nogami, the claimed limitations written in the alternative have been met.
Applicant has amended claims 3 and 4 and written them so as to not further limit the alternatives recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4, 8, 9, 13, 14, 16, 17, 20-26 and 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180324770 herein Nogami in view of US 20200154467 A1 herein Gong.
Claim 1, Nogami discloses a method of wireless communication of a user equipment (UE), comprising: 
receiving, through a UE-specific radio resource control (RRC) message (0049, dedicated RRC carrying CORESET information), containing a control resource set (CORESET) configuration specifying (a) time and frequency of resource elements of a first CORESET (0049, acquiring a corset; resource element group; 0107, REGs are in frequency and time);
determining time and frequency of resource elements of the first CORESET based on the CORESET configuration (0049, control channel elements mapped to resource element groups (REG), REG bundling size determined by time duration; 0107); and 
performing blind decoding on down-link control channel candidates in a search space carried by the first CORESET to obtain a down-link control channel (0113-0114, blindly decoding downlink candidates with downlink control information (DCI) of one or more control resource set); and
Nogami discloses DMRS.
Nogami may not explicitly disclose (b) a demodulation reference signal (DMRS) configuration indicating a DMRS initialization.
Gong discloses a demodulation reference signal (DMRS) configuration of DMRSs carried in the first CORESET, the DMRS configuration indicating a DMRS initialization (0208, DMRS configuration with initialization and multiple DMRS for one or more CORESETs; 0209). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nogami to include configuration and properties of a CORESET as taught by Gong so as to reduce the amount of monitoring of downlink control channels (0004).

Claim 4, Nogami discloses wherein the CORESET configuration further specifies a type and a number of candidates at each CCE aggregation level of each search space of the one or more search spaces (0114-0119, search spaces contained within the PDCCH, i.e. candidates, and CCE aggregation level of search space). 

Claim 8, Nogami discloses wherein the first CORESET is a common CORESET, which includes a common search space and a UE specific search space (0115, CSS and USS).

Claim 9, Nogami discloses wherein the CORESET configuration indicates a starting point of the first CORESET in frequency domain or indicates an offset of a center frequency of the first CORESET from a synchronization signal (SS) block (0113).

Claim 13, Nogami discloses wherein the wherein the CORESET configuration further specifies a time cycle used for monitoring the down-link control channel candidates in search space in the first CORESET in accordance with a periodicity of a control message carried by the first CORESET (0270, 0278-0279).

Claim 14, Nogami discloses wherein the control message carried by the first CORESET is a paging message, a random access channel (RACH) response message, or a system information message (0049).

Claim 16, Nogami discloses obtaining a mapping that maps REGs of the first CORESET to CCEs of the first CORESET (0049, mapping of the REGs to the CCEs), the mapping being an interleaving mapping (0350, interleaving); selecting a set of candidate CCEs of the first CORESET in accordance with an aggregation level of the CCEs (0118, aggregation level of CCEs); and determining a set of REGs corresponding to the selected set of CCEs based on the mapping (0049, CCEs mapped to REGs), wherein the blind decoding is performed on the set of REGs in the search space (0266, blind decoding).

Claim 17, Nogami discloses wherein the REGs of the first CORSET are grouped into a plurality of REG bundles (0049), wherein the plurality of REG bundles are interleaved, wherein the CCEs are formed based on the interleaved REG bundles (0350).

Claim 20, Nogami discloses wherein the first CORESET is an additional CORESET, which includes one or more UE specific search spaces (0049, 0113). 

Claim 21, Nogami discloses wherein the additional CORESET further includes a common search space (0049, 0113).

Claim 22, Nogami discloses wherein the CORESET configuration indicates physical resource blocks occupied by the first CORESET (0113). 

Claim 23, Nogami discloses wherein the physical resource blocks are continuous (0113).

Claim 24, Nogami discloses wherein the physical resource blocks are non- continuous (0113).

Claim 25, Nogami discloses wherein the UE is configured more than one bandwidth part, wherein the CORESET configuration further indicates a bandwidth part of the more than one bandwidth part in which the first CORESET is located (0113, decoding various PRBs with CORESETS).

Claim 26, Nogami discloses monitoring the first CORESET at a slot level or at a symbol level based on the time cycle (0049, time duration).

Claim 28, Nogami discloses the CORESET configuration further specifies the mapping that maps REGs to CCEs of the first CORESET (0049, mapping of the REGs to the CCEs), the method further comprising: selecting a set of candidate CCEs of the first CORESET in accordance with an aggregation level of the CCEs (0118, aggregation level of CCEs); and determining a set of REGs corresponding to the selected set of CCEs based on the mapping(0049, CCEs mapped to REGs), wherein the blind decoding is performed on the set of REGs in the search space (0266, blind decoding). 

Claim 29, Nogami discloses wherein the REGs of the first CORSET are grouped into a plurality of REG bundles (0049), wherein the plurality of REG bundles are interleaved, wherein the CCEs are formed based on the interleaved REG bundles (0113, 0350).

Claim 30, Nogami discloses wherein the mapping is an interleaving mapping (0113).

Claim 31, Nogami discloses wherein the mapping is a non-interleaving mapping (0113).

Claim 32, Nogami discloses wherein the CORESET configuration further specifies the first REG bundle size, wherein the REG bundle has a first number of REGs in a symbol period, the first number being equal to a second REG bundle size of the first CORESET when the first CORESET occupies one symbol period in time domain (0049-0052).

Claim 33, as analyzed with respect to the limitation as discussed in claim 1. Nogami discloses the apparatus being a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory (Fig. 10: 1000 and 1005).

Claim 34, as analyzed with respect to the limitations as discussed in claim 1. Nogami discloses a computer-readable medium storing computer executable code for wireless communication of a user equipment (UE) (0238).

Claims 10-12, 15 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of GONG in view of US 20190150110 herein Ko.
Claim 10, Nogami may not explicitly disclose obtaining a bandwidth of the first CORESET; and determining the resources occupied by the first CORESET in frequency domain based on (i) the bandwidth of the first CORESET and (ii) the starting point or the offset.
Ko discloses disclose obtaining a bandwidth of the first CORESET (0383); and determining the resources occupied by the first CORESET in frequency domain based on (i) the bandwidth of the first CORESET and (ii) the starting point or the offset (0383). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nogami to include bandwidth determination as taught by Ko so as to provide higher spectrum efficiency (0004).

Claim 11, Nogami discloses wherein the first CORESET is located in a common down-link bandwidth part (0049, PDCCH).

Claim 12, Nogami discloses wherein the bandwidth is configured at the UE as a number of physical resource blocks (0115-0116).

Claim 15, Nogami may not explicitly disclose determining a subcarrier spacing of the first CORESET based on a subcarrier spacing of a Synchronization Signal (SS) Block.
Ko discloses determining a subcarrier spacing of the first CORESET based on a subcarrier spacing of a Synchronization Signal (SS) Block (0371). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nogami to include bandwidth determination as taught by Ko so as to provide higher spectrum efficiency (0004).

Claim 27, Nogami discloses various numerolgoies and subcarrier spacing. Nogami may not explicitly disclose wherein the CORESET configuration further specifies a subcarrier spacing of the first CORESET.
Ko discloses wherein the CORESET configuration further specifies a subcarrier spacing of the first CORESET (0371). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nogami to include bandwidth determination as taught by Ko so as to provide higher spectrum efficiency (0004). 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20190165904-A1 - performing blind detection of a group-common physical downlink control channel (PDCCH) in a common search space (CSS) having a plurality of PDCCH candidates; and acquiring downlink control information (DCI) indicating a slot format from the group-common PDCCH acquired through the blind detection, wherein, in the blind detection of the group-common PDCCH, the terminal attempts to selectively detect the group-common PDCCH for only a PDCCH candidate at a predetermined position in the CSS having the plurality of PDCCH candidates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mehmood B. Khan/           Primary Examiner, Art Unit 2468